IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-60738
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DLOYS GIVHAN,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:96-CV-7-S
                       - - - - - - - - - -
                           April 9,1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Federal prisoner Dloys Givhan (# 09244-042) appeals the

district court’s denial of his motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255.      Givhan argues

that his 18 U.S.C. § 924(c)(1) conviction must be reversed in

light of the Supreme Court’s decision in Bailey v. United States,

516 U.S. 137 (1995), because the jury was erroneously instructed

as to the “use” prong of § 924(c)(1).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-60738
                                  -2-

     We have reviewed the record and find no reversible error.

The district court instructed the jury as to the “carrying” prong



only.     The court’s instructions regarding the use of a firearm

with respect to the “in relation to” prong are unaffected by

Bailey.     United States v. Tolliver, 116 F.3d 120, 125 (5th Cir.)

(“Bailey did not address the ‘in relation to’ prong of

§ 924(c)(1).     The pre-Bailey interpretation of the ‘in relation

to’ language therefore remains unaffected.”), cert. denied, 118
S. Ct. 324 (1997).     The judgment of the district court is

AFFIRMED.